Exhibit 10.1

CHAMBERS STREET PROPERTIES

INCENTIVE BONUS PLAN

1. Purpose. This Incentive Bonus Plan (the “Plan”) is intended to provide an
additional incentive for key employees of Chambers Street Properties, a Maryland
real estate investment trust (the “Company”) to perform to the best of their
abilities, to further the growth, development and financial success of the
Company, and to enable the Company to attract and retain highly qualified
employees.

2. Participants. Participation in the Plan shall be limited to such employees of
the Company and its subsidiaries and affiliates whom the Compensation Committee
of the Board of Trustees (the “Committee”) from time to time determines shall be
eligible to receive a bonus hereunder (the “Participants”).

3. The Committee. The Plan shall be administered by the Committee, which shall
be appointed by the Board. The Committee shall have the discretion and authority
to administer and interpret the Plan, including the authority to establish bonus
programs under the Plan from time to time containing such terms and conditions
as the Committee may determine or deem appropriate in its discretion. The
Committee may make such rules and regulations and establish such procedures for
the administration of the Plan, as it deems appropriate. In the event of any
dispute or disagreement as to the interpretation of the Plan or of any rule,
regulation or procedure, or as to any question, right or obligation arising from
or related to the Plan, the decision of the Committee shall be final and binding
upon all persons. Unless otherwise expressly provided hereunder, the Committee,
with respect to any bonus, may exercise its discretion hereunder at the time of
the award or thereafter.

4. Bonus Determinations. A Participant may receive a bonus payment under the
Plan with respect to any period(s) of employment or performance established by
the Committee and based upon such objective and/or subjective performance
criteria as the Committee may determine in its sole discretion (the “Performance
Goals”), which may include, without limitation, one or more, individually or in
combination, of the following corporate, business and/or individual criteria
(which shall be applicable to the organizational level specified by the
Committee, including, but not limited to, the Company or a unit, division,
group, or subsidiary of the Company): (i) earnings before interest, taxes,
depreciation and amortization, (ii) net income (loss) (either before or after
interest, taxes, depreciation and/or amortization), (iii) changes in the market
price of the shares, (iv) economic value-added, (v) funds from operations or
similar measure, (i) sales or revenue, (i) acquisitions or strategic
transactions, (vi) increases in revenue, (vii) operating income (loss),
(viii) cash flow (including, but not limited to, operating cash flow and free
cash flow), (ix) return on capital, assets, equity, or investment,
(x) shareholder returns, (xi) return on sales, (xii) gross or net profit levels,
(xiii) productivity, (xiv) expense, (xv) margins, (xvi) operating efficiency,
(xvii) customer satisfaction, (xviii) working capital, (xix) earnings (loss) per
share, (xx) rent growth, (xxi) objectively determinable expense management,
(xxii) capital deployment, (xxiii) development milestones, (xxiv) dividend
coverage, and (xxv) dispositions and other transactions, any of which may be
measured either in absolute terms, or on an incremental basis, on a per share
basis, or based on results compared to results of a peer group.



--------------------------------------------------------------------------------

A Performance Goal may be a single goal or a range with a minimum goal up to a
maximum goal. Unless otherwise determined by the Committee, the amount of each
Participant’s bonus shall be based upon a bonus formula determined by the
Committee in its sole discretion that ties such bonus to the attainment of the
applicable Performance Goals. The Committee may in its sole discretion modify or
change the bonus formulas and/or Performance Goals at any time and from time to
time during or upon completion of a performance period.

5. Payment of Bonuses. The payment of bonuses under the Plan shall be made on
any date or dates determined by the Committee and shall be subject to such terms
and conditions as may be determined by the Committee in its sole discretion.
Unless otherwise determined by the Committee, a Participant must be an active
employee of the Company or its subsidiaries or affiliates and in good standing
as of the date on which the bonus is paid in order to be entitled to receive
such bonus. If a Participant dies or a Participant’s employment is terminated
for any reason prior to the payment of his or her bonus, the payment of any
bonus (and in the case of death, the person or persons to whom such payment
shall be made) shall be determined at the sole discretion of the Company.

Any bonus that becomes payable under the Plan may be paid in the form of cash,
shares of the Company’s common shares or a combination of both, as determined by
the Committee in its sole discretion. To the extent that the Committee
determines to pay a bonus in the form of common shares of beneficial interest,
par value $0.01 per share, of the Company, such shares shall be awarded under
the Company’s 2013 Equity Incentive Plan, as amended from time to time, and
shall be subject to the terms and conditions thereof.

Bonus payments are not intended to constitute a deferral of compensation subject
to Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and are intended to satisfy the “short-term deferral” exemption under
Section 409A of the Code and the Treasury Regulations issued thereunder.
Accordingly, to the extent necessary to cause bonus payments hereunder to
satisfy the “short-term deferral” exemption under Section 409A of the Code and
the Treasury Regulations issued thereunder, a bonus payment shall be made not
later than the later (a) the fifteenth day of the third month following the
Participant’s first taxable year in which the bonus payment is no longer subject
to a substantial risk of forfeiture, or (b) the fifteenth day of the third month
following the Company’s first taxable year in which the bonus payment is no
longer subject to a substantial risk of forfeiture. Notwithstanding any
provision of the Plan to the contrary, in the event that the Committee
determines that any bonus may be subject to Section 409A of the Code, the
Committee may adopt such amendment to the Plan or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions that the Committee determines are necessary
or appropriate, without the consent of the Participant, to (1) exempt the bonus
from Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the bonus or (2) comply with the requirements
of Section 409A of the Code.

6. Programs. The Committee may from time to time in its sole discretion adopt a
program or programs (the “Programs”) relating to the administration of the Plan,
the selection of Performance Goals and/or the determination and payment of
bonuses hereunder. The Committee may modify, suspend, terminate or supersede the
Programs at any time in its sole discretion. Although the Programs will be
generally consistent with the terms and conditions of the Plan, in the event of
a conflict between the Programs and the Plan, the Programs will govern.



--------------------------------------------------------------------------------

7. Amendment, Suspension and Termination. The Board may amend, suspend or
terminate the Plan at any time as it shall deem advisable in its sole
discretion. Any amendments to the Plan shall require shareholder approval only
to the extent required by Section 162(m) of the Code or other applicable law,
rule or regulation.

8. Tax Withholding. The Company shall be entitled to withhold from any payments
or deemed payments any amount of tax withholding determined by the Committee to
be required by law.

9. Miscellaneous.

(a) Nothing in the Plan or in any grant made pursuant to the Plan shall confer
on any individual any right to continue in the employ or other service of the
Company or its subsidiaries or interfere in any way with the right of the
Company or its subsidiaries and its shareholders to terminate the individual’s
employment or other service at any time.

(b) In no event shall the Company be obligated to pay to any Participant a bonus
for any period by reason of the Company’s payment of a bonus to such Participant
in any other period, or by reason of the Company’s payment of a bonus to any
other Participant or Participants in such period or in any other period. Nothing
contained in this Plan shall confer upon any person any claim or right to any
payments hereunder. Such payments shall be made at the sole discretion of the
Committee.

(c) Nothing contained in the Plan, and no action taken pursuant to the
provisions of the Plan, shall create or shall be construed to create a trust of
any kind, or a fiduciary relationship between the Company or its subsidiaries,
or their officers or the Committee, on the one hand, and the Participant, the
Company, its Subsidiaries or any other person or entity, on the other. No
Participant shall have any claim to be granted any bonus under the Plan. Neither
the Company, its affiliates nor the Committee is obligated to treat Participants
uniformly, and determinations made under the Plan may be made by the Committee
selectively among Participants who receive bonuses (whether or not such
Participants are similarly situated).

(d) Any and all payments hereunder to any Participant under the Plan shall be
made from the general funds of the Company (or, if applicable, its
subsidiaries), no special or separate fund shall be established or other
segregation of assets made to assure such payments; provided, however, that the
Company may establish a mere bookkeeping reserve to meet its obligations
hereunder or a trust or other funding vehicle that would not cause the Plan to
be deemed to be funded for tax purposes or for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended. The obligations of
the Company under the Plan are unsecured and constitute a mere promise by the
Company to make benefit payments in the future and, to the extent that any
person acquires a right to receive payments under the Plan from the Company,
such right shall be no greater than the right of a general unsecured creditor of
the Company. (If any affiliate of the Company is or is made responsible with
respect to any bonus, the foregoing sentence shall apply with respect to such
affiliate.)



--------------------------------------------------------------------------------

(e) All notices under the Plan shall be in writing, and if to the Company, shall
be delivered to the Board or mailed to its principal office, addressed to the
attention of the Board; and if to the Participant, shall be delivered
personally, sent by facsimile transmission or mailed to the Participant at the
address appearing in the records of the Company. Such addresses may be changed
at any time by written notice to the other party given in accordance with this
Section 9(e).

(f) No member of the Board or the Committee shall be liable for any act or
omission to act in connection with the performance of such person’s duties,
responsibilities and obligations under the Plan, including any exercise of
discretion, except to the extent required by law. The Company shall indemnify
and hold harmless the members of the Board and the members of the Committee from
and against any and all liabilities, costs and expenses incurred by such persons
as a result of any act or omission to act in connection with the performance of
such person’s duties, responsibilities and obligations under the Plan, to the
maximum extent permitted by law.

(g) The use of captions in this Plan is for convenience. The captions are not
intended to provide substantive rights.

(h) THE PLAN AND ALL AWARD AGREEMENTS SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF MARYLAND WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.

(i) If any provision of this Plan is held to be illegal or invalid for any
reason, that illegality or invalidity shall not affect the remaining portions of
this Plan, but such provision shall be fully severable and this Plan shall be
construed and enforced as if the illegal or invalid provision had never been
included in this Plan. Such an illegal or invalid provision shall be replaced by
a revised provision that most nearly comports to the substance of the illegal or
invalid provision. If any of the terms or provisions of this Plan conflict with
the requirements of all applicable laws and regulations, those conflicting terms
or provisions shall be deemed inoperative to the extent they conflict with any
applicable laws or regulations.

(j) Each bonus granted under the Plan shall be nontransferable by the
Participant except by will or the laws of descent and distribution of the State
wherein the Participant is domiciled at the time of his death; provided,
however, that the Committee may permit other transfers, where the Committee
concludes that such transferability (i) does not result in accelerated U.S.
federal income taxation, and (ii) is otherwise appropriate and desirable.

(k) Notwithstanding any provisions in this Plan to the contrary, to the extent
required by (i) applicable law, including, without limitation, the requirements
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, and/or
(ii) any policy that may be adopted by the Company, the shares or cash paid or
payable pursuant to this Plan shall be subject to clawback to the extent
necessary to comply with such law(s) and/or policy, which clawback may include
forfeiture of the shares and/or repayment of amounts paid or payable pursuant to
this Plan.

(l) No payment or benefit under the Plan shall be taken into account in
determining any benefits under any pension, retirement, savings, profit sharing,
group insurance, welfare or



--------------------------------------------------------------------------------

benefit plan of the Company or its Subsidiaries or other affiliates unless
provided otherwise in such other plan. Nothing contained in the Plan will
prevent the Company from adopting other or additional compensation arrangements,
subject to shareholder approval if such approval is required; and such
arrangements may be either generally applicable or applicable only in specific
cases.